Citation Nr: 9924530
Decision Date: 08/27/99	Archive Date: 11/08/99

DOCKET NO. 91-12 582               DATE AUG 27, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Chicago, Illinois

THE ISSUES 

1. Entitlement to an increased evaluation for anxiety disorder,
currently evaluated as 30 percent disabling.

2. Entitlement to an increased evaluation for a headache
disability, currently evaluated as 30 percent disabling.

3. Entitlement to a compensable evaluation for residuals of
excision of an aneurysm of the occipital artery.

4. Entitlement to a total evaluation for compensation purposes
based on unemployability.

REPRESENTATION

Appellant represented by: Disabled American Veterans 

WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's aunt

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel

INTRODUCTION

The veteran served on active duty from September 1976 to February
1980. This matter comes to the Board of Veterans' Appeals (Board)
on appeal from rating decisions by the Department of Veterans
Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 1991, the veteran appeared before the Board and gave
testimony in support of his claims. The members of the Board who
conducted his hearing are no longer with the Board. The veteran was
informed of this and afforded another opportunity to testify should
he so desire. The veteran has not requested another hearing.

In November 1991 , July 1993, and March 1996, the Board remanded
the veteran's claims to the RO for additional development. The case
has been returned to the Board and is ready for appellate review.

The issues of entitlement to a compensable evaluation for service
connection for residuals of excision of an aneurysm of the
occipital artery, and entitlement to a total disability evaluation
for compensation purposes based on unemployability will be
addressed in the remand that follows this decision since the Board
has

- 2 -

determined that additional development is warranted. The decision
will address the issues of entitlement to an increased evaluation
for an anxiety disorder and for a headache disability, since these
issues are not inextricably intertwined with the remand issues.
Parker v. Brown, 7 Vet. App. 1. 16 (1994); Holland v. Brown, 6 Vet.
App. 443 (1994); Kellar v. Brown, 6 Vet. App. 157 (1994).

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable resolution of
the veteran's appeal has been obtained by the RO.

2. Current manifestations of the veteran's anxiety disorder include
complaint of depression, with congruent affect and no evidence of
compromised memory or impaired abstract thinking, productive,
collectively, of no more than definite overall impairment.

3. The veteran's headache disability is manifested by complaints of
headaches daily with severe headaches about two times a month;
headaches productive of severe economic inadaptability are not
shown.

CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent for an
anxiety disorder have not been met. 38 U.S.C.A. 1155, 5107 (West
1991); 38 C.F.R. 4.1, 4.130, 4.132, Diagnostic Code 9400 (1998).

2. The criteria for an evaluation in excess of 30 percent for a
headache disability have not been met. 38 U.S.C.A. 1155, 5107 (West
1991); 38 C.F.R. Part 4 to include 4.7, 4.10, and Diagnostic Code
8100 (1998).

3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's claims
are well grounded within the meaning of 38 U.S.C.A. 5107 (West
1991). That is, the Board finds that he has presented claims that
are plausible and capable of substantiation. The Board is also
satisfied that all relevant evidence regarding the claims have been
obtained, and that no further assistance to the veteran is required
to comply with 38 U.S.C.A. 5107(a) since all relevant development
has been conducted.

In accordance with 38 C.F.R. 4.1, 4.2 (1998) and Schafrath v.
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the
veteran's service medical records and all other evidence of record
pertaining to the history of the service-connected disabilities at
issue here. Disability ratings are determined by applying the
criteria set forth in the VA Schedule for Rating Disabilities
(Rating Schedule), found in 38 C.F.R. Part 4 (1998). The Board
attempts to determine the extent to which the veteran's service-
connected disability adversely affects his ability to function
under the ordinary conditions of daily life, and the assigned
rating is based, as far as practicable, upon the average impairment
of earning capacity in civil occupations. 38 U.S.C.A. 1155 (West
1991); 38 C.F.R. 4.1, 4.10 (1998). Separate diagnostic codes
identify the various disabilities. If there is a question as to
which of two evaluations should be applied, the higher evaluation
will be assigned if the disability picture more nearly approximates
the criteria for that rating. Otherwise, the lower rating will be
assigned. 38 C.F.R. 4.7 (1998).

The Board has reviewed the entire record, and has found nothing in
the historical record which would lead it to conclude that the
current evidence of record is not adequate for rating purposes.
Moreover, the Board is of the opinion that this case presents no
evidentiary considerations which would warrant an exposition of the
remote clinical histories and findings pertaining to the disability
for which entitlement to an increased evaluation is currently
considered on appeal.

- 4 -

The Evidence

The veteran was granted service connection for anxiety neurosis
manifested by headaches in January 1981. A 10% evaluation was
assigned at that time. This was based on service medical records
which showed treatment for anxiety and depression, and for
headaches. Also considered was an October 1980 VA examination
report which diagnosed anxiety neurosis and which also noted that
the veteran had headaches which were psychophysiologic in nature
and were included in the diagnosis of anxiety neurosis.

The above evaluation remained in effect until 1986, when the RO
increased the veteran's evaluation for his anxiety disorder with
headaches to 30 percent. This was based primarily on a VA
examination of October 1986 which showed almost daily headaches and
about 4 to 5 severe headaches in the past year.

In April 1988, the veteran was hospitalized at a VA facility, and
he complained of daily headaches which once or twice a month would
produce excruciating pain. He also complained of depression. His
affect was reported to be sad. Examination of the head showed a
well healed scar which was difficult to appreciate and was
nontender. On VA examination in December 1988, the veteran reported
being depressed. It was noted he was married and had a 16-year-old
child. He reported having suicidal thoughts.

The veteran appeared at a personal hearing at the RO in July 1990.
He stated that he was taking various medications for his headaches.
He reported that he had become divorced and lost his job. He stated
that he had a few friends that he saw a few times a week. He
indicated that he was living alone, and that he did go to the
movies. He stated that when he got severe headaches, his right eye
blurred and his right arm became numb. He reported having severe
headaches a couple times a month but that he had headaches daily.
A complete transcript is of record.

At the time of the veteran's hearing in July 1990, he submitted
medical records which showed, among other things, a March 1985
examination report for

5 - 

headaches. It was reported that the veteran had daily headaches,
some severe. His job impairment was reported to be mild and social
impairment minimal. VA records showed that in February 1990, the
veteran requested reconsideration for vocational rehabilitation
services, and it was noted that he was working for Terminex; it was
found that rehabilitation training was not feasible.

In September 1991, the veteran and his aunt appeared before a panel
of the Board and gave testimony in support of this claim. The
veteran stated that he had headaches daily and severe headaches 4
to 5 times a month. It was reported that he had no social
relationships except with his aunt. He stated that he becomes angry
and that he has trouble sleeping. He reported that he could not
keep a job due to his disabilities. His aunt testified that she had
observed the veteran when he had headaches and that the headaches
incapacitated him. A complete transcript is of record.

On VA examination in January 1992, it was noted that the veteran
was divorced and lived alone. He reported having headaches five
times a week with severe headaches about twice a month; he stated
that with severe headaches he had blurring of his right eye and
numbness of his right arm. He stated that in the previous month, he
had four headaches. On examination, his speech was spontaneous and
content was relevant and coherent. His affect was somewhat subdued.
He denied visual or auditory hallucinations. He reported that he
did not do much socially since he had no money. His judgment was
intact. The diagnosis was anxiety disorder with associated
headaches.

VA outpatient records show treatment in the early 1990's. In
February 1993, the veteran reported having headaches 4 to 5 times
a week. On VA neurological examination in December 1993, the
veteran reported having severe headaches 6 times per month, and
stated that he also had right eye blurring and right arm numbness
with shaking of the hands and legs, diarrhea and diaphoresis. The
veteran reported that his severe headaches could last up to six
hours, but that they were not problematic in that they did not
interfere with his work. The diagnoses

6 -

were cephalalgia; combination migraine and muscle contraction,
secondary to postsurgical status removal of cranial aneurysm.

The veteran was examined by VA in February 1997. It was noted that
the veteran was divorced and living with his girlfriend and nine-
month-old daughter. He stated that he had undergone outpatient
treatment in individual therapy until a year prior when he stopped.
He reported having severe headaches about twice per month and that
he used marijuana to relieve them. He reported that he was self-
employed as an exterminator and described his social life as
'normal', and indicated that he belonged to a couple of
organizations. He stated that he had headaches and that he was
depressed due to finances mostly. He reported that he sometimes had
difficulty concentrating. His appetite was described as good, and
his libido was noted to have increased. He stated that with the
arrival of his baby and biofeedback, suicidal ideation had not been
a problem.

The veteran was noted to be appropriately dressed and cooperative.
His affect was "congruent with his thought content", and he was
well oriented to time, place, and person. It was reported that
there was no evidence of any perceptual or thought disorder. The
diagnoses were: anxiety disorder; and substance use disorder,
alcohol and cannabis abuse. A score of 60-65 was assigned as being
representative of his Global Assessment of Functioning (GAF). On VA
neurological examination in February 1997, the veteran reported
having headaches daily. The diagnosis was, chronic headaches.

1. Anxiety Disorder

When evaluating a mental disorder, the rating agency shall consider
the frequency, severity, and duration of psychiatric symptoms, the
length of remissions, and the veteran's capacity for adjustment
during periods of remission. The rating agency shall assign an
evaluation based on all the evidence of record that bears on
occupational and social impairment rather than solely on the
examiner's assessment of the level of disability at the moment of
the examination. When evaluating the

- 7 -

level of disability from a mental disorder, the rating agency will
consider the extent of social impairment, but shall not assign an
evaluation solely on the basis of social impairment. 38 C.F.R.
4.126 (a), (b) (1998).

The regulations pertaining to rating psychiatric disabilities were
revised effective November 7, 1996. The United States Court of
Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals prior to March 1, 1999)(hereinafter, "the Court")
has held that where the law or regulation changes after a claim has
been filed or reopened but before the administrative or judicial
appeal process has been concluded, the version most favorable to
the appellant will apply unless Congress provided otherwise or
permitted the Secretary of the Department of Veterans Affairs
(Secretary) to do otherwise and the Secretary did so. Karnas v.
Derwinski, 1 Vet.App. 308, 313 (1991).

Under the "old" regulations pertaining to psychiatric disabilities
in effect prior to November 7, 1996, a 30 percent evaluation
required definite impairment in the ability to establish or
maintain effective and wholesome relationships with people and
psychoneurotic symptoms resulting in such reductions in initiative,
flexibility, efficiency and reliability levels as to produce
definite industrial impairment. A 50 percent evaluation required
that the ability to establish or maintain effective or favorable
relationships with people be considerably impaired and that
reliability, flexibility and efficiency levels be so reduced by
reason of psychoneurotic symptoms as to result in considerable
industrial impairment.

In Hood v. Brown, 4 Vet.App. 301 (1993), the Court stated that the
term "definite" in 38 C.F.R. 4.132 was "qualitative" in character,
whereas the other terms employed under that regulation to describe
symptomatology for rating purposes were "quantitative" in
character. To ensure that the Board meets the statutory requirement
that it articulated as "reasons or bases" for its decision, the
Court invited the Board to construe the term "definite" in a manner
that would quantify the degree of impairment. In a precedent
opinion dated November 9, 1993, the General Counsel of VA held that
the term "definite" under 38 C.F.R. 4.132 is to be construed as
"distinct, unambiguous, and moderately large in degree, more than

8 - 

moderate but less than rather large." VAOPGCPREC 9-93 (O.G.C. Prec.
9-93). This precedent opinion employed "rather large in extent or
degree" as a further description of the considerable impairment
that would warrant an evaluation of 50 percent. The Board is bound
by precedent opinions issued by VA General Counsel. 38 U.S.C.A.
7104(c) (West 1991). Consequently, the Board will address the
merits of the veteran's claim for an increased evaluation of his
service-connected anxiety neurosis, in relation to the regulations
in effect prior to November 7, 1996, with these interpretations of
"definite" and "considerable" in mind.

Under the "new" regulations pertaining to rating psychiatric
disabilities, in effect as of November 7, 1996, a 30 percent rating
is warranted for occupational and social impairment with occasional
decrease in work efficiency and intermittent periods of inability
to perform occupational tasks (although generally functioning
satisfactorily, with routine behavior, self-care, and conversation
normal), due to such symptoms as: depressed mood, anxiety,
suspiciousness, panic attacks (weekly or less often), chronic sleep
impairment, mild memory loss (such as forgetting names, directions,
or recent events); a 50 percent rating is warranted for
occupational and social impairment with reduced reliability and
productivity due to such symptoms as: flattened affect;
circumstantial, circumlocutory, or stereotyped speech; panic
attacks more than once a week; difficulty in understanding complex
commands; impairment of short- and long-term memory (e.g.,
retention of only highly learned material, forgetting to complete
tasks); impaired judgment; impaired abstract thinking; disturbances
of motivation and mood; and difficulty in establishing and
maintaining effective work and social relationships. 38 C.F.R.
4.130 (effective November 7, 1996).

In considering the veteran's claim for an increased rating for
anxiety disorder, the Board would advance the following
observations. With respect to social impairment under the 'old'
criteria, the Board cannot overlook that, on the occasion of his
February 1997 VA examination, the veteran indicated that his social
life was normal'. As to industrial impairment under the 'old'
criteria, the Board finds it to be significant that the veteran's
assigned GAF on the February 1997 examination was 60-65. Inasmuch
as a lower GAF in the range of 55-60 is, at least under DSM-

9 - 

III-R criteria, indicative of only "moderate" industrial
impairment, see Carpenter v. Brown, 8 Vet. App. 240, 243 (1995),
the Board is of the view that a GAF of 60-65 would clearly not
equate with the requisite considerable industrial impairment
necessary for the assignment of a 50 percent disability rating
under the 'old' criteria. In view of the foregoing observations,
then, the Board concludes that an increased rating for anxiety
disorder, at least in accordance with the 'old' criteria, is not in
order.

The Board is, in addition, of the opinion that entitlement to an
increased rating for anxiety disorder under the 'new' criteria is
not in order. In reaching this conclusion, the Board would point
out that the depression of which the veteran complained on the
February 1997 VA examination is, even assuming that he in fact has
the same, still merely characteristic of disability warranting a 30
percent evaluation (his presently assigned rating) under the 'new'
criteria. Further, while a flattened affect would, if shown, be
characteristic of disability warranting a 50 percent rating, the
veteran's affect was, in contrast, noted to be 'congruent with his
thought content' on the occasion of the February 1997 VA
examination. Moreover, the pertinent record reflects no evidence of
manifestations including circumstantial or circumlocutory speech,
panic attacks or impaired abstract thinking, each of which, if
demonstrated, would be suggestive of entitlement to a 50 percent
rating under the 'new' rating criteria. Given the foregoing
observations, then, the Board is persuaded that, under the 'new'
criteria, a disability rating for anxiety disorder in excess of 30
percent is not warranted.

In view of the foregoing reasoning, then, the Board concludes that
the veteran's anxiety disorder is properly rated as 30 percent
disabling considering both the old and new criteria.

2. Headaches

Service connection is in effect for a headache disability
characterized as cephalgia with mixed migraine and muscle
contraction headaches. When an unlisted

10- 

condition is encountered, it may be rated in accord with a disorder
in which the functions affected, the anatomical localization, and
the symptomatology are closely related. 38 C.F.R. 4.20.
Accordingly, the veteran has been rated pursuant to DC 8100
(migraine headaches) and a 30 percent evaluation has been assigned.
Under the provisions of DC 8100, a 50 percent evaluation is
warranted for very frequent, completely prostrating, prolonged
attacks productive of severe economic inadaptability; a 30 percent
evaluation is warranted for characteristic prostrating attacks
occurring an average of once each month for several months.

In 1992, the veteran stated that he had severe headaches about
twice a month. In February 1993, the veteran stated that his severe
headaches occurred 6 times a month, that they were not problematic,
and that they did not interfere with his work. At the most recent
VA psychiatric examination performed in February 1997, the veteran
reported that he experienced severe headaches about twice a month.

While there is some discrepancy in the frequency of occurrence of
the veteran's severe headaches, the Board finds that there is no
evidence of very frequent, completely prostrating, prolonged
attacks productive of severe economic inadaptability which would be
required for an increased evaluation. Thus, an evaluation in excess
of 30 percent, even with consideration of the provisions of 38
C.F.R. 4.7, is not warranted.

ORDER

An increased evaluation for anxiety disorder is denied.

An increased evaluation for a headache disability is denied.

REMAND

The veteran's residuals of excision of an aneurysm of the occipital
artery have been evaluated under Diagnostic Code 7112. The portion
of the rating schedule

- 11 -

concerning the cardiovascular system, including this diagnostic
code, was revised effective January 12, 1998. See 62 Fed. Reg.
65207 (1997). The RO has not had an opportunity to evaluate this
disability under the revised rating criteria, nor has the veteran
been advised of the new rating criteria.

In addition, the veteran has reported symptomatology that is not
contemplated by the former rating criteria for Diagnostic Code
7112, including right arm pain and reduced arm, and hand strength.
In light of this, further examination is required for appropriate
review of the veteran's claim. The veteran is hereby notified that
it is his responsibility to report for the examination and to
cooperate in the development of the case, and that the consequences
of failure to report for a VA examination without good cause may
include denial of the claim. 38 C.F.R. 3.158 and 3.655 (1998).

In addition, the veteran seeks a total rating based on
unemployability due to service- connected disability. His service-
connected disabilities consist of anxiety disorder rated as 30
percent disabling; a headache disability rated as 30 percent
disabling; and residuals of an excision of a circoid aneurysm from
the occipital artery, rated as noncompensable.

In Friscia v. Brown, 7 Vet. App. 294 (1995), the Court specifically
stated that VA has a duty to supplement the record by obtaining an
examination which includes an opinion on what effect the
appellant's service-connected disability has on his ability to
work. Friscia, at 297, citing 38 U.S.C.A. 5107(a); 38 C.F.R.
3.103(a), 3.326, 3.327, 4.16(a); and Obert v. Brown, 5 Vet. App.
30, 33 (1993). The recent VA examination reports do not include
opinions on the veteran's employability.

VA has a duty to assist the veteran in the development of facts
pertinent to his claims. 38 U.S.C.A. 5107 (West 1991). The Court
has held that the duty to assist includes the duty to obtain
adequate and contemporaneous VA examinations, including
examinations by specialists when indicated, and to obtain medical
records to which the veteran has referred or which may be pertinent
to the issues. Littke v. Derwinski, 1 Vet.App. 90 (1990); Hyder v.
Derwinski 51 Vet.App. 221 (1991);

12 -

Green v. Derwinski, 1 Vet.App. 121 (1991). Where the record before
the Board is inadequate to render a fully informed decision, a
remand to the RO is required in order to fulfill the statutory duty
to assist. Ascherl v. Brown, 4 Vet.App. 371, 377 (1993).

Therefore, this case is REMANDED to the RO for the following
action:

1. The RO should schedule the veteran for an examination to
determine the nature and extent of disability resulting from
residuals of an excision of a circoid aneurysm from the occipital
artery. The examiner(s) should note all manifestations, including
but not limited to scarring, attributable to the service- connected
residuals of an excision of a circoid aneurysm from the occipital
artery. The claims file must be made available to the examiner(s).
The examiner should comment on the effect, if any, the service-
connected disability has on the veteran's employability. All
opinions and conclusions must be supported by complete rationale.

2. The RO should request addendum opinions from the VA psychiatric
and neurological physicians who examined the veteran in February
1997 as to the effect, if any, that the veteran's service-connected
disabilities have on his employability. Should either of the
examiners no longer be available, an appropriate specialist should
be requested to submit an opinion. The claimsfile and a copy of
this remand must be reviewed by the examiners. Complete rationale
must be provided for any opinions or conclusions given.

- 13 - 

3. The RO must ensure that all of the foregoing development actions
have been conducted and completed in full. If any development is
incomplete, appropriate corrective action is to be implemented. If
the examination report does not include fully detailed descriptions
of pathology and all test reports, special studies or adequate
responses to the specific opinions requested, the report must be
returned for corrective action. 38 C.F.R. 4.2 (1998) ("if the
[examination] report does not contain sufficient detail, it is
incumbent upon the rating board to return the report as inadequate
for evaluation purposes."). Green v. Derwinski, 1 Vet. App. 121,
124 (1991);,Abernathy v. Principi, 3 Vet. App. 461, 464 (1992); and
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

4. After the development requested above has been completed to the
extent possible, the RO should again review the record. If
necessary, any additional development should be undertaken. The RO
should evaluate the residuals of excision of an aneurysm of the
occipital artery disability, with consideration of the revised
rating criteria for the cardiovascular system. In addition, the RO
should review all evidence of record, and readjudicate the issue of
entitlement to a total disability rating based on unemployability
due to service-connected disabilities. If any remaining benefit
sought on appeal remains denied, the veteran and his representative
should be furnished an appropriate supplemental statement of the
case, which should include the revised rating criteria pertinent to
the third issue listed on the title page, and given the opportunity
to respond thereto.

14 - 

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to any ultimate outcome relative
to any remaining aspect of the appeal. The appellant need take no
action unless otherwise notified. He may present additional
evidence or argument while the case is in remand status at the RO.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

MICHAEL P. VANDER MEER 
Acting Member, Board of Veterans' Appeals

15 -


